8 So. 3d 1289 (2009)
In the Interest of A.M., a child.
A.M., Appellant,
v.
Department of Children and Family Services, Appellee.
No. 2D08-6133.
District Court of Appeal of Florida, Second District.
May 29, 2009.
David A. Dee, Tampa, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kimberly G. Gore, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
A.M., the Father, challenges the trial court's order adjudicating his four-month-old child, A.M., dependent. The Department correctly concedes error because the only evidence presented below to support an adjudication of dependency as to the Father was inadmissible hearsay. As such, the evidence presented below was insufficient, and we must reverse. See R.S. v. Dep't of Children & Families, 881 So. 2d 1130, 1132 (Fla. 4th DCA 2004) ("[R]eversal is required where the evidence is legally insufficient to sustain the findings of the trial court.").
Reversed.
FULMER and SILBERMAN, JJ., Concur.